829 F.2d 35Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Georgie HILL, Plaintiff-Appellant,v.SOCIAL SECURITY ADMINISTRATION, Richmond, Virginia;Department of the Treasury, Office of Disbursing; U. S.Postal Service; Social Security Administration, Great Falls,Montana; Social Security Administration, Baltimore,Maryland, Defendants-Appellees.
No. 87-2086
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1987.Decided August 25, 1987.

Georgie Hill, appellant pro se.
Before JAMES DICKSON PHILLIPS, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Georgie Hill appeals district court's decision which dismissed her complaint as frivolous under 28 U.S.C. Sec. 1915(d).  Hill asserts in her complaint that the Social Security Administration, the Department of the Treasury, and the United States Postal Service conspired to deprive her of her monthly Social Security payments by sending them to an incorrect address.  A review of the record and the district court's opinion discloses that this appeal from the district court's order is without merit.  On appeal Hill also seeks to challenge the reduction of her benefits.  The courts lack jurisdiction to review that question absent a 'final decision of the Secretary made after a hearing.'  42 U.S.C. Sec. 405(g).


2
Because the dispositive issues have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Hill v. Social Security Administration, C/A No. 87-0352-R (E.D. Va., May 12, 1987.


3
AFFIRMED.